Citation Nr: 1634094	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-20 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 20 percent for impingement syndrome, right shoulder, with degenerative arthritis.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2008 to April 2011.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In the initial August 2013 rating decision, the RO awarded the Veteran a rating of 30 percent for his service-connected PTSD from May 1, 2011 to February 20, 2012, 10 percent from February 21, 2012 to March 17, 2013, and 30 percent from March 18, 2013 and thereafter.  Subsequently, in the May 2014 rating decision, the RO increased the Veteran's PTSD rating to 30 percent for the whole rating period.  .

In May 2016, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.

At the hearing, the Veteran submitted additional evidence, including private medical records and records from the Social Security Administration (SSA).  He waived initial RO review of the evidence.  See 38 C.F.R. § 20.1304(c) (2015).

Additionally, in the May 2016 Board hearing, the Veteran's representative indicated that records from SSA show that the Veteran is entitled to unemployability based on his service-connected conditions.  A claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has included the issue as part of the appeal.

The issues of increased ratings for service-connected PTSD above 50 percent, an increased rating for the right shoulder disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction.


FINDING OF FACT

Since the award of service connection, the Veteran's PTSD has manifested in at least occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

Since the award of service connection, the criteria for at least an initial 50 percent rating for PTSD have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, DC 9411 (2015).  According to this DC, a 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.

A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating, but instead are examples providing guidance as to the type and severity of symptoms' effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness as set forth in DSM-IV.  A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

Factual Background

After the Veteran separated from service, he began psychiatric treatment at the Providence VA Medical Center.  During August 2011 treatment, the Veteran indicated that his mood has been "not too great", down and depressed, and he did not want to be around people.  He reported that he was taking medication for his depression and that when he stopped taking it he became miserable.  His symptoms included depressed mood, anhedonia, difficulty sleeping, including racing thoughts, and anxiety.  He also reported being constantly on guard, watchful or easily startled and feeling numb and detached from others.  He initially tested positive for depression and negative for PTSD.  The Veteran also reported problems with alcohol, as he was drinking enough to get intoxicated 5 to 6 times per week.

In a February 2012 VA treatment record, the Veteran indicated a history of anxiety and depression.  He noted continued sleep difficulties and problems with alcohol use.  In a treatment record dated February 13, 2012, the Veteran reported having an anxiety attack.  A GAF score of 55 was assigned.

In November 2013 SSA records, the Veteran was found to have severe anxiety and affective disorders.  He was found to have mild restriction of activities of daily living and marked difficulties in maintaining social function, as well as concentration, persistence and pace.  He was determined by the SSA to be disabled due to his psychiatric symptoms.

In March 2013, the Veteran underwent a VA psychiatric examination.  He was diagnosed with PTSD and assigned a GAF score of 54.  The examiner indicated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior self-care and conversation.  The examiner further indicated symptoms of avoidance, diminished interest, detachment, difficulty sleeping, anger, difficulty concentrating, hypervigilance, as well as depression, anxiety, panic attacks, chronic sleep impairment, mild memory loss, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the examiner did not report suicidal or homicidal ideation, obsession rituals, grossly inappropriate behavior, neglect of personal appearance or the inability to perform activities of daily living, including maintaining personal hygiene.

Furthermore, the Veteran was afforded a May 2016 Board hearing in which the Veteran reported that his PTSD had worsened since the most recent March 2013 VA examination.  He indicated he has severe anxiety and depression, as well as severe panic attacks.  He further noted memory problems, hypervigilance and that he is bothered by loud noises.  He also struggles with activities of daily living and relies on his girlfriend to take care of his doctor's appointments and managing his medications.  Additionally, he reported being extremely isolated, with no friends, never leaving his apartment and he has not worked since separating from the military in April 2011.

Analysis

Based on the above evidence, the Board finds that at least an initial 50 percent schedular rating for PTSD is warranted, since the award of service connection, May 1, 2011.

The VA treatment record, March 2013 VA examination and lay statements are indicative of at least moderate PTSD symptoms, which are more severe than the current 30 percent rating.  The consistent symptoms of anxiety, depression, sleep difficulty and alcohol use have remained consistent since the Veteran separated from service, and those symptoms have potentially worsened.  Although the VA examiner appears to characterized the level of severity at the 30 percent level, the GAF score noted in the February 2012 VA treatment record was 55 and the March 2013 VA examiner noted a score of 54, supportive of moderate symptoms.  The evidence overall supports at least moderate occupational and social impairment, including difficulty in establishing and maintaining relationships, as well as difficulty working.  The Board finds his PTSD symptoms at least manifest to the level of a 50 percent rating for occupational and social impairment with reduced reliability and productivity.

The Board is proceeding with this intermediary grant of benefits to the Veteran.  The remaining issue on appeal becomes one of entitlement to an initial rating in excess of 50 percent for PTSD.  The Veteran is not prejudiced by this action as it is a grant of benefits without any denial of greater benefits.  The remaining issue will be addressed further in the remand section.


ORDER

An initial schedular disability rating of 50 percent for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Board finds that a remand is required for the Veteran's PTSD, right shoulder and TDIU claims, including for additional VA examinations.

PTSD

The Veteran's claim has been increased pursuant to the present decision to 50 percent, since the date of service connection.  With regard to an increased rating even higher than 50 percent, during his recent May 2016 Board hearing the Veteran asserted that his PTSD has worsened since the March 2013 VA examination, which was over three years prior.  Given this assertion of a material change in the Veteran's psychiatric disability since his last VA examination, a new VA examination should be scheduled on remand.

Right Shoulder

The Veteran's right shoulder disability is currently rated at 20 percent from the date of service connection.  His condition is rated pursuant to 38 C.F.R. § 4.71a, DC 5201 (2015).  This DC rates his shoulder disability on the level of limitation of motion of his arm.

The Veteran was afforded an April 2013 VA examination for his right shoulder disability.  Upon testing, the examiner indicated right shoulder flexion to 140 degrees, with pain beginning at 130, and abduction to 90 degrees with pain beginning at 90.  Further, subsequent to repetitive use testing, the Veteran's flexion was limited to 140 and abduction to 80.  The examiner indicated factors contributing to the disability level were less movement than normal, weakened movement, excess fatigability and pain on movement.

In an addendum April 2013 opinion, the VA examiner concluded an opinion could not be rendered as to whether pain, weakness, fatigability or incoordination could significantly limit functional ability during flare-ups or when the joint was used repeatedly over a period of time.  She noted the Veteran was not currently having a flare, and although there was repetitive movement testing performed per Deluca requirements, she was not observing the Veteran over a period of time and did not have the opportunity to measure for specific degrees of additional range of motion loss over a period of time.

At the May 2016 Bard hearing, the Veteran indicated that he had pain throughout motion of his right shoulder and that doctors thought he might need surgery.  For this claim, the Board also finds that a new VA examination is warranted to assess the current severity of the Veteran's service-connected right shoulder disability.

TDIU

Lastly, at the May 2016 Board hearing, the Veteran's representative indicated that records from the SSA show that the Veteran is entitled to unemployability based on his service-connected disabilities.  As noted in the introduction, under Rice, a claim for TDIU is considered part of a claim for increased compensation whether expressly raised by the Veteran or reasonably raised by the record.  Because the issue of entitlement to TDIU is partially contingent on the Veteran's disability ratings and results of the VA examinations, the TDIU claim is intertwined and will also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  This will also allow the RO to adjudicate the issue in the first instance.

Further, as the Veteran receives VA treatment for his conditions, his recent, outstanding records must be obtained.

Accordingly, these issues are REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since November 2012.

2.  Send the Veteran the standard application for a TDIU and ask him to complete and return it.

3.  Schedule the Veteran for a VA examination conducted by an appropriate medical professional to determine the current severity of his PTSD.  The Veteran's claims file must be provided to the examiner for review.

After reviewing the claims file, eliciting a history of the Veteran's PTSD symptoms, and conducting an appropriate clinical examination, the examiner is to characterize the current and recent severity of the Veteran's PTSD.  Further, the examiner is to specifically describe the occupational limitations or impairment to occupational functioning, as well as the Veteran's social limitations and impairment stemming from his service-connected PTSD.

The examiner should provide explanations for any opinions rendered.

4.  Schedule the Veteran for a VA examination to determine the nature and severity of his right shoulder disability.   The Veteran's claims file must be provided to the examiner for review.  All indicated tests and studies should be accomplished (and all clinical findings should be reported in detail.

The examiner must provide all examination findings, along with a complete rationale for the conclusions reached.

Examination findings should be reported to allow for application of pertinent rating criteria for the right shoulder.  The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of flexion and abduction.  It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  If there is clinical evidence of pain on motion, the examiner should indicate the degree of flexion and/or abduction at which such pain begins.

The examiner should also record the results of range of motion testing for pain on both active and passive motion, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

The examiner should provide explanations for any opinions rendered.

5.  Finally, readjudicate the issues remaining on appeal, including the TDIU issue.  Thereafter, if a benefit sought remains denied, the Veteran and his representative must be furnished with a supplemental statement of the case and be given an opportunity to respond; and then return the case to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


